Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered February 24, 1989, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the bill of particulars provided by the People, raised for the first time on appeal, is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662, 665). Further, the defendant forfeited his right to seek appellate review of that claim by his plea of guilty (see, People v Fernandez, 67 NY2d 686, 688; People v Iannone, 45 NY2d 589, 601-602).
Finally, we have considered the contentions addressed in the defendant’s letter, attached to the brief of his appellate counsel, and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.